UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7619


DERRIAN LATROYCE SPANN,

                Petitioner - Appellant,

          v.


STAN BURTT, Warden,

                Respondent - Appellee,

          and


HENRY MCMASTER, Attorney General for South Carolina,

                Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:06-cv-03083-HFF)


Submitted:   February 21, 2008            Decided:   February 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrian LaTroyce Spann, Appellant Pro Se. Samuel Creighton Waters,
Donald John Zelenka, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Derrian LaTroyce Spann seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying as untimely his 28 U.S.C. § 2254 (2000) petition.                 The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).        A   prisoner   satisfies    this   standard    by

demonstrating    that    reasonable       jurists   would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court     is       likewise   debatable.      See     Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.

2001). We have independently reviewed the record and conclude that

Spann has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       DISMISSED




                                       - 2 -